DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: for claim 2 the sentence should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Partovi (US 2020/0251929), hereinafter Partovi.

 	Regarding claim 1 Partovi discloses a Near-Field Communication (NFC) antenna structure, comprises: an NFC antenna (e.g., paragraph 0096 “NFC Antennas”), circlewise extending to form a first inner coil (Fig. 14, at Inner Coils) and a first outer coil (Fig. 14, at Main Coil); and a conductive structure (Fig. 14, at 600), formed corresponding to a region between the first inner coil and the first outer coil.

 	Regarding claim 2 Partovi further discloses the NFC antenna structure according to claim 1, wherein the NFC antenna and the conductive structure are two layers separated from each other (paragraph 0077)

 	Regarding claim 12 Partovi further discloses the NFC antenna structure according to claim 1, further comprises: a conductive via (Fig. 14, at 600 – one of the 4 vias), formed between the conductive structure (Fig. 14, at 600 – define another via to be the conductive structure) and a shielding layer (Fig. 14, at Shield); wherein the conductive via connects the conductive structure and the shielding layer (Fig. 14, at 600 and Shield).

 	Regarding claim 14 Partovi further discloses the NFC antenna structure according to claim 1, wherein the conductive structure is electrically grounded (e.g., Fig. 2, at Ground).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parovi.

 	Regarding claim 15 Partovi discloses an NFC circuit board (paragraph 0096 “NFC Antennas”), comprises: a substrate (Fig. 14 shows a substrate; see also paragraph 0077) having a first surface and a second surface opposite to the first surface; a first induction coil (Fig. 14, at Inner Coils) formed on the first surface (paragraph 0077); a second induction coil (Fig. 14, at Main Coil) formed on the second surface (paragraph 0077).
Partovi may not explicitly disclose in a single embodiment an NFC antenna structure, formed between the first induction coil and the second induction coil and comprising: an NFC antenna circlewise extending to form a first inner coil and a first outer coil; and a conductive structure formed corresponding to a region between the first inner coil and the first outer coil.
Partovi teaches an NFC antenna structure (Fig. 6, at 360 and 400), formed between the first induction coil and the second induction coil and comprising: an NFC antenna circlewise extending to form a first inner coil and a first outer coil (Fig. 6, at 360 and 400; Fig. 14, at Inner Coils and Main Coils); and a conductive structure (Fig. 14, at 600) formed corresponding to a region between the first inner coil and the first outer coil.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NFC circuit board disclosed by Partovi in accordance with the teaching of Partovi regarding NFC antenna structures in order to enable efficient wireless power transfer and charging of devices (Partovi, paragraph 0007).


 	Regarding claim 16 Partovi further discloses the NFC circuit board according to claim 15, wherein the NFC antenna and the conductive structure are two layers separated from each other (paragraph 0077).

 	Regarding claim 21 Partovi further discloses the NFC circuit board according to claim 15, wherein the conductive structure is electrically grounded (e.g., Fig. 2, at Ground).

Allowable Subject Matter
Claims 3-11, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein the conductive structure comprises a plurality of first conductive portions and a plurality of first conductive lines, two of the first conductive portions are connected with the corresponding first conductive line; the first conductive portions and the first conductive lines are formed corresponding to the range between the first inner coil and the first outer coil.
 	Partovi and Biederman are cited as teaching some elements of the claimed invention including a an NFC antenna, first inner coil, a first outer coil, and a conductive structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 9, patentability exists, at least in part, with the claimed features of wherein the NFC antenna further circlewise extends to form a third inner coil and a third outer coil, and the third outer coil and the first outer coil are opposite two parts of the outermost coil of the NFC antenna respectively; the conductive structure is formed corresponding to a range between the third inner coil and the third outer coil.
 	Partovi and Biederman are cited as teaching some elements of the claimed invention including a an NFC antenna, first inner coil, a first outer coil, and a conductive structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of wherein the NFC antenna, the conductive structure and the shielding layer are three layers separated from each other.
 	Partovi and Biederman are cited as teaching some elements of the claimed invention including a an NFC antenna, first inner coil, a first outer coil, and a conductive structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 17, patentability exists, at least in part, with the claimed features of wherein the conductive structure comprises a plurality of first conductive portions and a plurality of first conductive lines, two of the first conductive portions are connected with the corresponding first conductive line; the first conductive portions and the first conductive lines are formed corresponding to the range between the first inner coil and the first outer coil.
 	Partovi and Biederman are cited as teaching some elements of the claimed invention including an NFC antenna structure, a substrate, a first induction coil, a second induction coil, and a conductive structure, and an NFC circuit board.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Biederman (US 2020/0044695) and Kim (US 2018/0301790) disclose NFC antennas with conductive structures considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845